DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II and Figures 4, 7, 13, 25 and 29 in the reply filed on 29 March 2021 is acknowledged. Thus Claims 46-53 will be examined.
Information Disclosure Statement
The information disclosure statement filed 13 April 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the number 2 NPL document is listed with country code CA, but it appears it should be FR.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 46
Line 5 – An exterior cladding arrangement [specification recites an exterior cladding assembly, but not an arrangement]
Line 6 – An interior trim arrangement[specification recites an interior trim assembly, but not an arrangement]
Line 7 – A stop arrangement[specification recites a stop assembly, but not an arrangement]
Line 12 – A first attachment arrangement [the Specification recites attachment arrangements but does not define one of them as the first]
Line 15 – A second attachment arrangement [the Specification recites attachment arrangements but does not define one of them as the second]
Line 18 – A third attachment arrangement [the Specification recites attachment arrangements but does not define one of them as the third]
Claim 48
Line 2 – A first clip member
Line 2 – A first outer portion
Line 2 – A first inner portion
Lines 2-3 – A first female receiving area
Line 3 – A first overhang
Claim 51
Line 2 – A second clip member
Line 2 – A second outer portion
Line 2 – A second inner portion
Line 3 – A second female receiving area
Line 3 – A second overhang
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 1 of the claim recites “for installation within an opening of the structure” and Line 3 recites “for installation 
Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 3 of the claim recites “a base frame assembly” but Line 4 recites “the base frame”. It is unclear if Line 4 should recite “the base frame assembly”.
Claim 46 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 13, 17 and 20 recite “connecting the main body to a component” of the exterior cladding arrangement, the interior trim arrangement and the stop arrangement respectively. The Examiner finds “a component” to be indefinite because the Specification never defined components of these elements so it is unclear which components of these elements are connected to the main body.
Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The Examiner finds reciting “a first” of the clip member, the outer portion, the inner portion, the female receiving 
Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The Examiner finds reciting “a second” of the clip member, the outer portion, the inner portion, the female receiving area and the overhang portion to be unclear because the Specification had not set forth any of these elements as “second”.
Claim 52 recites the limitation "the first and second inner portions".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46-49 and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over US # 8,561,365 to Albrecht [hereinafter ‘365] in view of US Patent # 8,959,851 to Cardinal [hereinafter ‘851].
Regarding claim 46, ‘365 teaches in Figure 1, a window assembly (100) (Column 3, Lines 40-41) for installation within an opening of a structure (Column 3, Lines 43-45), the window assembly (100) comprising: a base frame assembly (110) 
Regarding claim 47, ‘365 in view of ‘851 teach a window assembly. Furthermore, ‘365 teaches in Figure 8, the exterior cladding arrangement (240) is formed from a metal material (Column 1, Lines 53-60) and the interior trim arrangement (230) is formed from a wood material (Column 1, Lines 53-60).


    PNG
    media_image1.png
    338
    605
    media_image1.png
    Greyscale

Regarding claim 49, ‘365 in view of ‘851 teach a window assembly. Furthermore, ‘365 teaches in Figure 3 [annotated above], the first attachment arrangement (114) includes a ramped portion (D) connected to the inner portion (B) of the first clip member (114’), the ramped portion (D) extending at an oblique angle to the first clip member inner portion (B).
Regarding claim 51, ‘365 in view of ‘851 teach a window assembly. Furthermore, ‘365 teaches in Figure 3 [annotated above], the first attachment arrangement (114) 
Regarding claim 52, ‘365 in view of ‘851 teach a window assembly. Furthermore, ‘365 teaches in Figure 3 [annotated above], the ramped portion (D) extends between the first (B) and second inner portions of the first attachment arrangement (114).
Allowable Subject Matter
Claims 50 and 53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Prior Art does not anticipate or make obvious the overhang portion extends from a distal end of the outer portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657.  The examiner can normally be reached on Mon-Thurs 6am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635